Concurring and Dissenting Opinion by
Judge Colins:
I concur with the majority’s conclusion that a more specific complaint is required in this matter. However, I *631must dissent from the reasoning of the majority concerning the demurrer.
The complaint, viewed in its most favorable light, indicates that NALCO allegedly withheld certain sums from tenants as a repeated course of conduct. The course of conduct, as detailed in the three affidavits, is pleaded as an “unfair or deceptive act” in paragraph ten of the Commonwealths complaint. Surely, the alleged charging of exorbitant fees for unnecessary cleaning services on a repeated basis would constitute an unfair practice on behalf of NALCO.
In this situation, the parties can hardly be viewed as being on an equal footing. The tenants have vacated the premises and paid all remaining rents due. The landlord is in possession of the security deposit and is alleged to be unlawfully refusing to return said deposit. Such conduct clearly fells within the purview of the Act and, as such, a demurrer should not be granted for the reasons cited by the majority.